Alan H. Weinreb, Esq.
THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101
Syosset, New York 11791
Telephone: (516) 945-6055
alan@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
WEST COAST 2014-7, LLC,
                                    Plaintiff,                      VERIFIED COMPLAINT

                 -against-

MARCIA PHILLIPS A/K/A MARCIA B. PHILLIPS;
RAYON PHILLIPS; NICOLA FARQUHARSON;
TD BANK USA, N.A.,
                                     Defendant(s).
---------------------------------------------------------------X

        Plaintiff, West Coast 2014-7, LLC (hereinafter “Plaintiff”), by and through its attorneys,

The Margolin & Weinreb Law Group, LLP as and for its Verified Complaint of foreclosure of the

premises and mortgage against Marcia Phillips a/k/a Marcia B. Phillips (“Marcia Phillips”), Rayon

Phillips, Nicola Farquharson and TD Bank USA, N.A. (together, the “Defendants”), respectfully

alleges upon information and belief as follows:

                                       NATURE OF THE ACTION

1.     This is an action brought pursuant to New York Real Property Actions and Proceedings Law,

       Section 1301 et seq., to foreclose on a mortgage encumbering the property commonly known

       as 226 Village Avenue, Elmont, New York 11003 known on the Nassau County Tax Map

       as Section 32 Block 682 and Lot 25 in the County of Nassau and State of New York (the

       “Subject Property”). The Legal Description of the property is annexed hereto as Exhibit “A”.
                                             PARTIES

2.   West Coast 2014-7, LLC, is a California Limited Liability Company with its principal place

     of business at 7911 Warner Avenue, Huntington Beach, California 92647. West Coast 2014-

     7, LLC’s members are citizens of the states of California and Colorado. For the purposes of

     diversity, West Coast is a citizen of the States of California and Colorado.

3.   Marcia Phillips, upon information and belief, is a resident and citizen of the State of New

     York, having an address at 226 Village Avenue, Elmont, New York 11003. Marcia Phillips

     is a necessary party defendant to this action by virtue of the fact that she (i) was present at

     the time of the execution of the Note and Mortgage (as such terms are defined below); (ii) is

     the borrower of the loan; and (iii) is the Mortgagor under the Mortgage.

4.   Rayon Phillips, upon information and belief, is a resident and citizen of the State of New

     York, having an address at 226 Village Avenue, Elmont, New York 11003. Rayon Phillips

     is a necessary party defendant to this action by virtue of the fact that he (i) was present at the

     time of the execution of the Note and Mortgage (as such terms are defined below); (ii) is the

     borrower of the loan; and (iii) is the Mortgagor under the Mortgage.

5.   Nicola Farquharson, upon information and belief, is a resident and citizen of the State of

     New York, having an address at 226 Village Avenue, Elmont, New York 11003. Nicola

     Farquharson is a necessary party defendant to this action by virtue of the fact that he (i) was

     present at the time of the execution of the Note and Mortgage (as such terms are defined

     below); (ii) is the borrower of the loan; and (iii) is the Mortgagor under the Mortgage.

6.   TD Bank USA, N.A. is a National Association organized under the laws of the United States

     of America. Pursuant to 28 U.S.C. §1348, which provides that a national banking

     association, shall, for the purposes of all other actions by or against them, be deemed citizens
      of the States in which they are respectively located. For §1348 purposes a national bank is

      a citizen of the state in which its main office is located as set forth in its Articles of

      Association. According to corporate information, TD Bank USA, N.A. is located at 7000

      Target Parkway North, MSNCB 0464, Brooklyn Park, Minnesota 55445. Based on the

      foregoing, for diversity of citizenship purposes, TD Bank USA, N.A. is a citizen of

      Minnesota. It is a necessary party defendant by virtue of having filed a judgment against the

      borrower(s) and/or the Subject Property, in the amount of $4,973.99 entered in the Nassau

      County Clerk’s Office on April 17, 2018.

7.    Each of the above-named defendants has or claimed to have or may claim to have some

      interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

      if any, has accrued subsequent to, and is subject and subordinate to, the lien of said Mortgage.

                               JURISDICTION AND VENUE

8.    This Action is between citizens of different states. The amount in controversy, exclusive of

      interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity of

      citizenship pursuant to 28 U.S.C. §1332.

9.    Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of

      the events giving rise to this action took place within the jurisdiction of this court and the

      Subject Property is located in this district.

                       AS AND FOR A FIRST CAUSE OF ACTION

10.   This action is brought to foreclose a mortgage made by Marcia Phillips, Rayon Phillips and

      Nicola Farquharson set out as follows: Mortgage dated March 31, 2005 made by Marcia

      Phillips, Rayon Phillips and Nicola Farquharson to MERS as Nominee for Fremont

      Investment & Loan to secure the sum of $87,550.00 and interest, recorded on April 8, 2005
      in Liber: 28633 Page: 935 in the Nassau County Clerk’s Office. Said lien covers premises

      known as 226 Village Avenue, Elmont, New York 11003. A copy of the Mortgage is

      annexed as Exhibit “B”.

11.   On March 31, 2005, Marcia Phillips, Rayon Phillips and Nicola Farquharson executed and

      delivered a Note to Fremont Investment & Loan in the amount of $87,550.00. A copy of the

      Note with endorsement is annexed as Exhibit “C”.

12.   The Note was transferred by the affixation of proper endorsement thereto. The Mortgage

      was assigned by Assignments of Mortgage as follows:

       Assignor: MERS as Nominee for Fremont Investment & Loan
       Assignee: West Coast Realty Profit Sharing 401 (k) Plan
       Dated: August 26, 2020 Recorded: September 2, 2020
       Liber: 44513 Page: 247

       Assignor: West Coast Realty Profit Sharing 401 (k) Plan
       Assignee: West Coast 2014-7, LLC
       Dated: October 1, 2020 Recorded: October 6, 2020
       Liber: 44606 Page: 820

      A copy of the Assignments are annexed hereto as Exhibit “D”, respectively.

13.   Any applicable recording tax was duly paid at the time of recording said mentioned

      mortgage.

14.   Plaintiff is in physical possession and is the owner and holder of said original Note and

      Mortgage. See Exhibit “C”.

15.   Marcia Phillips, Rayon Phillips and Nicola Farquharson have failed to comply with the terms

      and provisions of the said Mortgage and said instruments secured by the Mortgage, by failing

      to make the Monthly Payments due on April 1, 2015 and the default continues to date.

16.   Plaintiff has complied with the contractual provisions in the loan documents in that Default

      Notice to cure was issued on January 6, 2021 to Marcia Phillips, Rayon Phillips and Nicola
      Farquharson (the “Default Notice”) advising of possible acceleration of the loan and that by

      virtue of their continuing default under the Note and Mortgage, if the arrears are not cured,

      Plaintiff may declare that the outstanding principal balance due under the Note, together with

      all accrued interest thereon is immediately due and payable. The 90-day notice provided by

      RPAPL 1304(1) was issued on January 6, 2021 to Marcia Phillips, Rayon Phillips and Nicola

      Farquharson. Plaintiff has complied with the registration requirements of RPAPL 1306(1).

      Copies of the Default Notice and 90-day notice with proof of mailing and registration are

      annexed hereto as Exhibit “E”.

17.   Plaintiff has complied with the COVID-19 Emergency Eviction and Foreclosure Prevention

      Act of 2020 (S.9114/A.1181). See Exhibit “F”.

18.   Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the

      provisions of Section 595a and Section 6-1 of the Banking Law and RPAPL Section 1304,

      except where it is exempt from doing so.

19.   Plaintiff is in compliance with Section Nine-X of the New York State banking law, if

      applicable.

20.   As of the date herein, Marcia Phillips, Rayon Phillips and Nicola Farquharson have failed to

      respond to the Default Notices.

21.   Plaintiff hereby declares that the outstanding principal balance due under the Note, together

      with all accrued interest thereon is immediately due and payable.

22.   Due to the above-described default, Marcia Phillips, Rayon Phillips and Nicola Farquharson

      are indebted to Plaintiff pursuant to the terms of the Note and Mortgage for:

      a. The unpaid principal amount due under the Note, and all accrued and unpaid interest

         and late charges which sum as of January 6, 2021 amounts to $148,870.99;
      b. Attorney’s fees and other costs and disbursements, payable to West Coast 2014-7, LLC

           under the terms of the Note, which will accrue until the amount due and payable under

           the Note is paid in full; and

      c. Any and all additional fees that are due or may become due and payable as provided

           under the terms and conditions of the Note and Mortgage are paid in full.

23.   Plaintiff requests that in the event that this action will proceed to judgment of foreclosure

      and sale, said premises should be sold subject to the following:

      a. Any state of facts that an inspection of the premises would disclose.

      b. Any state of facts that an accurate survey of the premises would show.

      c. Covenants, restrictions, easements and public utility agreements of record, if any.

      d. Building and zoning ordinances of the municipality in which the Mortgaged premises

           are located and possible violations of same.

      e. Any right of tenants or person in possession of the subject premises.

      f.    Any equity of redemption of the United States of America to redeem the premises

           within 120 days from date of sale.

      g. Prior lien(s) of record, if any.

24.   In the event that Plaintiff possesses any other lien(s) against said mortgaged premises either

      by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other liens(s)

      shall not be merged in Plaintiff’s cause(s) of action set forth in this Complaint, but that

      Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of priority

      thereof in any independent action(s) or proceeding(s), including, without limitation, any

      surplus money proceedings.
25.   Plaintiff shall not be deemed to have waived, altered, released or changed the election

      hereinfore made, by reason of any payment after the commencement of this action, of any

      or all of the defaults mentioned herein, and such election shall continue and remain effective.

26.   No other action or proceeding has been commenced or maintained or is now pending at law

      or otherwise for the foreclosure of said Mortgage or for recovery of the said sum secured by

      said Note and Mortgage or any part thereof.

      WHEREFORE, on the first cause of action, the Plaintiff demands judgment that the

Defendants and each of them and all persons claiming under them or any of them, subsequent to

the commencement of this action and the filing of a notice of pendency thereof, be barred and

foreclosed of and from all estate, right, title, interest, claim, lien and equity of redemption of, in

and to the said mortgaged premises and each and every part and parcel thereof; that the premises

may be decreed to be sold in one parcel, according to law, subject to the terms set forth in this

complaint; that the monies arising from the sale thereof may be bought into Court; that the Plaintiff

may be paid the amount due on the Note and Mortgage as hereinfore set forth, with interest and

late charges to the time of such payment and the expenses of such sale, plus reasonable attorney’s

fees, together with the costs, allowances and disbursements of this action, and together with any

sums from the dates incurred by Plaintiff pursuant to any term or provision of the Note and

Mortgage set forth in this complaint, or to protect the lien of Plaintiff’s Mortgage, together with

interest upon said sums from the dates of the respective payments and advances thereof, so far as

the amount of such monies properly applicable thereto will pay the same; that this Court forthwith

appoint a receiver of the rents and profits of said premises during the pendency of this action with

the usual powers and duties; and that Defendants Marcia Phillips, Rayon Phillips and Nicola

Farquharson may be adjudged to pay the whole residue (unless discharged of this debt by the
United States Bankruptcy Court), or so much thereof as the Court may determine to be just and

equitable, of the debt remaining unsatisfied after a sale of the mortgaged premises and the

application of the proceeds pursuant to the directions contained in such judgment, and that in the

event that Plaintiff possesses any other lien(s) against said mortgage premises either by the way of

judgment, junior mortgage or otherwise, Plaintiff requests that such other lien(s) shall not be

merged in Plaintiff’s cause(s) of action set forth in this complaint but that Plaintiff shall be

permitted to enforce said other lien(s) and/or seek determination of priority thereof in any

independent action(s) or proceeding(s), including, without limitation, any surplus money

proceedings, that an order be entered compelling that the tenants deliver possession of the premises

to Plaintiff, and that the Plaintiff may have such other and further relief, or both, in the premises,

as may be just and equitable.

Dated: May 4, 2021
       Syosset, New York

                                                      Yours, etc.


                                               By:    /s/ Alan H. Weinreb
                                                      Alan H. Weinreb, Esq.
                               VERIFICATION BY ATTORNEY


     ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state

and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury

that: I have read the foregoing Complaint and the same is true to my own knowledge except as to

matters alleged to upon information and belief as to those matters I believe them to be true. The

grounds of my belief as to matters not based upon personal knowledge are communications with

plaintiff or officers and/or agents of plaintiff and copies of plaintiff’s records in my possession.

This affirmation is made by me because plaintiff is not in a county in which my firm has its office.

Dated: May 4, 2021
       Syosset, New York


                                              /s/ Alan H. Weinreb
                                              ALAN H. WEINREB
